DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 09, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-24 and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   More  viable and non-viable portions of tissue”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 10, 14 and 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090234248A1 to Zand et al. (Zand) in view of US 20060149154 to Stephens et al. (Stephens). 

In regards to Claims 10, 33 and 34, Zand teaches a method of performing surgery on tissue within a patient, the method comprising: accessing selected body tissue within a patient having a non-viable portion of tissue; utilizing a system to ascertain a first portion of viable tissue of the selected body tissue  and a second portion of viable tissue of the selected body tissue, the first portion of viable tissue being spaced apart from a second portion of viable tissue where the non-viable portion of tissue is disposed between the first portion of viable tissue and the second portion of viable tissue (see entire document, for example para. Para. 0015 “The scientific literature suggests that the cause of anastomotic failure is that inadequate tissue perfusion”, para. 0016 “The present invention aims to reduce anastomotic failures through the analysis of target tissues before, during, and after the creation of an anastomosis.” and para. 0057 “An additional element of the present invention is the incorporation of an independent reference sensor…the reference sensor is placed on a healthy portion of bowel and remains in place while an anastomosis is performed on a different site. The reference may also be used as an independent sensor for…. selection of a surgical site.” and para. 0063 “ensure the anastomotic joint is performed on tissue that has a minimum chance of failing due to inadequate perfusion”) the system comprising a first pressure measuring device having a clamp configured to clamp a portion of the selected body tissue and configured to measure local perfusion pressure in the clamped portion of the selected body tissue (see entire document, for example para. 0055 adjunct to surgical staple configured with at least one sensor that can operate independently of said stapler. The adjunct can take the form of an optionally coupled accessory to a surgical stapler, or a stand-alone substitutive component acting to serve as a replacement for a component of the surgical stapler, para. 0056 “pressure sensors”, 0071 

Stephens teaches a feedback indicator configured to indicate viability of the selected body tissue (see entire document, for example para. 0066 “the system's display can be configured to capture and display the TPI at various locations of the targeted tissue to monitor its viability (for example, assessing the return of blood supply to a skin graft or characterising the microcirculation of a skin lesion, or at the border of a skin lesion)” based on a ratio between the measured local and system perfusion pressures (see entire document, for example para. 0062 “As a second example, if the system is used to assess capillary activity in a target tissue, for example, a site of inflammatory or neoplastic tissue in skin, the reference level would be taken from the adjoining normal skin of the subject comfortably supine.”) for the purpose of assessing tissue viability  (para. 0002 “Tissue Perfusion is blood flow through the microcirculation and tissue perfusion determines the viability of body tissues.”). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of performing surgery on tissue within a patient comprising accessing selected body tissue within a patient having a non-viable portion of tissue; utilizing a system to ascertain a first portion of viable tissue of the selected body tissue spaced apart from a second portion of viable tissue where the non-viable portion of tissue is disposed between the first portion of viable tissue and the second portion of viable tissue taught by Zand with a feedback indicator configured to indicate viability of the selected body tissue based on a ratio between the measured local and system perfusion pressures taught by Stephens for the predictable purpose of assessing tissue viability to 

In regards to Claim 14, Zand teaches the local perfusion pressure is measured while clamping the clamped portion of the selected body tissue in the clamp and applying pressure with the clamp (see entire document, for example Fig. 13 and para. 0079).

In regards to Claim 35, Zand teaches measuring the local perfusion pressure comprises clamping the tissue between two clamping members and measuring a thus applied clamping force while also measuring the perfusion in the tissue in relation to the applied clamping force (see entire document, for example para. 0016 “analysis of target tissues before, during, and after the creation of an anastomosis…….independent reference module with the same or similar array of sensing elements can be used concurrently to establish a baseline measurement”, para. 0038 “real time” and para. 0079”clamping pressure”).  

In regards to Claim 36, Zand teaches wherein measuring the local perfusion pressure in different portions of the selected body tissue comprises measuring the local perfusion pressure via an outwardly facing surface of the selected body tissue made available after performing open or laparoscopic surgery (see entire document, for example para. 0079 “measuring tissue oxygen saturation, blood perfusion, and compression pressure on the tissue”).  

Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090234248A1 to Zand et al. (Zand) in view of US 20060149154 to Stephens et al. (Stephens) as applied to Claims 10, 14 and 33-36 above, in further view of Fischer M, et al, "Simultaneous measurement of .  

In regards to Claim 12, Zand modified teach the essential features of the claimed invention, except for the local perfusion pressure is measured simultaneously with measuring the systemic fusion pressure. Such limitation is taught by Fisher for the purpose of measuring the perfusion pressure gradient for perfusion analysis (see Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method taught by Zand modified with the local perfusion pressure is measured simultaneously with measuring the systemic fusion pressure taught by Fisher for the predictable purpose of measuring the perfusion pressure gradient for perfusion analysis.
 
In regards to Claim 13, Fisher teaches the local perfusion pressure is registered at a time local perfusion in the clamped portion of the selected body tissue stops or restarts (systolic pressure, page 231, col. 2, line 3).  

Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090234248A1 to Zand et al. (Zand) in view of US 20060149154 to Stephens et al. (Stephens) as applied to Claims 10, 14 and 33-36 above, in further view of 20040127800A1 to Kimball et al. (Kimball). 

In regards to Claim 16, Zand modified teaches the essential features of the claimed invention, except for wherein the local perfusion pressure is measured through Laser Doppler measurements or pulsoxymetry.

Kimball teaches local perfusion pressure is measured through Laser Doppler measurements or pulsoxymetry  for the purpose of developing an index for determining tissue viability (see entire document, for example Fig. 2, Abstract “The method includes utilizing blood-flow measurements in conjunction with a surface perfusion pressure index and/or an optical plethysmography index to more accurately assess perfusion failure.” and para. 0008 “The measurement of blood flow using a sensor to detect perfusion failure can also be used in conjunction with the SPP Index, or the ratio of the measurement of surface perfusion pressure to blood pressure measured at the brachial, toe, thigh or other bodily location or measured by the use of an arterial line placed in the patient's artery. A similar index, the optical plethysmography index, may be used in conjunction with blood flow to obtain a more accurate indication of perfusion failure. The optical plethysmography index is the ratio of the optical plethysmography measurement to blood pressure measured at the brachial, toe, thigh or other bodily location or measured by the use of an arterial line placed in the patient's artery. I and para. 0054) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of performing surgery on tissue taught by Zand modified with the local perfusion pressure is measured through Laser Doppler measurements or pulsoxymetry taught by Kimball for the predictable purpose of substituting one known method of measuring perfusion with another known method.  Kimball is combinable with Zand and Stephens because each teach measuring tissue perfusion. 

In regards to Claim 17, Kimball teaches the second pressure measuring device is an arterial line (para. 0008 and 0054). 

In regards to Claim 18, Kimball teaches the ratio is calculated by dividing the local perfusion pressure by the systemic perfusion pressure (para. 0054 and 0072). 

In regard to Claim 31, Kimball teaches the local perfusion pressure is measured through Laser Doppler measurements (see entire document, for example para. 0056). 

Claims 20-24, 28 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090234248A1 to Zand et al. (Zand) in view of in view of US 20060149154 to Stephens et al. (Stephens) as applied to Claims 10, 14 and 33-36 above, in further view of US 3610233 to Barkalow (Barkalow) and US 5876357 to Tomer (Tomer).

In regards to Claim 20, Zand modified teaches the essential features of the claimed invention, including a pressing unit configured to apply pressure on at least one of the clamping members, and a pressure meter configured to measure a pressure applied by the pressing unit and a perfusion sensor configured to measure the local perfusion pressure in the tissue at or downstream of the clamp for the purpose of measuring blood perfusion (see entire Zand document, for example Fig. 13 and para. 0079), but does not explicitly teach a cylinder-piston unit comprising a piston and a cylinder, wherein a first clamping member of the two clamping members is attached to the piston and a second clamping member of the two clamping members is attached to the cylinder. Barkalow teaches a cylinder-piston unit comprising a piston and a cylinder, wherein a first clamping member of the two clamping members is attached to the piston and a second clamping member of the two clamping members is attached to the cylinder for the purpose of contracting the two clamping members together. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the screw compression means of Zand 

In regards to Claims 21 and 22, Zand teaches the perfusion sensor forms at least a part of a clamping surface of one of the clamping members (see Zand, Fig. 13, sensor 1311).

In regards to Claim 23, Barkalow teaches the pressing unit is a pneumatic pressing unit including a pump (Fig. 6). In addition, as noted above, a pneumatic pressing unit including a pump operated by a controller is notoriously known in the art for the purpose of applying clamp pressure as exemplified by US 5876357 to Tomer (Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the knob adjusting mechanism for clamping pressure on tissue taught by Zand with a known pneumatic pressing unit including a pump operated by a controller taught by Barkalow as a substitution of one known pressing device for another known pressing device.  

In regards to Claim 24 and 28, Zand modified teaches the essential features of the claimed invention, except for wherein the pressure meter is a manometer (Claim 24) and the manometer is integrated in the pump (Claim 28). Both Kimball and Zand teaches pressure sensors for the purpose of measuring compression on the tissue (see entire document, for example Zand, para. 0076). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the pressure sensor of Zand for a known manometer pressure measurement as a substitution of one known device for another known device.  In addition, it would be obvious to integrate the manometer in the pump for purposes of making a unitized instrument (see MPEP 2144.04 V.  Making Portable, Integral, Separable, Adjustable, Or Continuous, B. Making Integral. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over 

In regards to Claim 32, Kimball teaches the local perfusion pressure is measured through Laser Doppler measurements or pulsoxymetry (see entire document, for example para. 0056 “optical plethysmography”).

Claims 29 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090234248A1 to Zand et al. (Zand) in view of in view of US 20060149154 to Stephens et al. (Stephens) as applied to Claims 10, 14 and 33-36 above, in further view of US 20080071155A1 to Kiani (Kiani).  

In regards to Claims 29 and 30, Zand modified teaches the essential features of the claims invention, except for rendering colored light indicative of viability of the clamped portion of the selected body tissue with the feedback indicator (Claim 29) and audible feedback indicative of the viability of the clamped portion of the selected body tissue with the feedback indicator (Claim 30).  Kiani teaches such display and auditory feedback of one or more physiological parameter such as perfusion index and values of blood constituents in body tissue for the purpose of providing information to a user. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display and feedback taught by Zand modified with a display of colored light indicative of viability of the selected body tissue and audible feedback indicative of the viability of the clamped portion of the selected body 

Response to Amendments and Arguments
Applicant's amendments and arguments filed September 23, 2020 have been fully considered.  
Accordingly, the rejections under 35 USC 112 and 35 USC 101 are withdrawn.  In regards to the rejection under 35 USC 103, Applicant’s arguments have been considered, but are moot because the arguments, except as provided below, do not apply to the new combination of references being used in the current rejection. 
However, as noted in the Advisory Action Opinion dated September 25, 2020:
Applicant has misconstrued the Kimball teachings and not considered the broad teaches of the reference which clearly teaches an index of local perfusion pressure and systemic perfusion pressure to more accurately assess perfusion failure (see entire document, for example Abstract “The method includes utilizing blood-flow measurements in conjunction with a surface perfusion pressure index and/or an optical plethysmography index to more accurately assess perfusion failure.” and para. 0008, 0010, 0015, 0016, 0048, 0049, 0054, 0055, 0094 and 0095). Although Kimball teaches and claims such index can be used to determine the degree of systemic perfusion failure (i.e., Claim 39 and 43), the Kimball reference does not remove the fact that the index indicated indicates the viability of the tissue on which the local perfusion measurements are made.

Accordingly, Stephens has been used to more particularly point out that an index using systemic and local perfusion is well known to determine tissue viability.  Moreover, the index calculated by dividing the local perfusion pressure by the systemic perfusion pressure taught by Kimball is de facto an index indicative of local tissue viability, enjoying the same advantages as described in the instant application, and the index indicated indicates the viability of the tissue on which the local perfusion measurements are made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/             Examiner, Art Unit 3791